Name: Commission Regulation (EEC) No 1214/81 of 6 May 1981 on imports of preserved mushrooms from certain non-member countries and repealing Regulation (EEC) No 1218/80 and (EEC) No 1219/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/18 Official Journal of the European Communities 7. 5. 81 COMMISSION REGULATION (EEC) No 1214/81 of 6 May 1981 on imports of preserved mushrooms from certain non-member countries and repealing Regulations (EEC) No 1218/80 and (EEC) No 1219/80 Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . Notwithstanding the provisions of Regulation (EEC) No 796/81 , applications for import licences for preserved mushrooms falling within subheading 20.02 A of the Common Customs Tariff shall be accepted if they are accompanied by an export document issued in 1980 pursuant to Regulation (EEC) No 1218/80 and if a copy has been submitted to the agency in question within the time limit laid down in Article 2 ( 1 ) of Regulation (EEC) No 473/81 . 2 . Applications for import licences referred to in paragraph 1 must be submitted not later than 17 May 1981 . 3 . The additional amount referred to in Article 1 of Regulation (EEC) No 796/81 shall not be levied on the quantities imported under the licences referred to above. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ( J ), as last amended by Regulation (EEC) No 3454/80 (2), and in particular Article 14 (2) thereof, Having regard to Council Regulation (EEC) No 1203/80 of 13 May 1980 derogating from Regulation (EEC) No 516/77 on the common organization of the market in products processed from fruit and vege ­ tables (3), and in particular Article 1 (2) thereof, Whereas, for 1980, the principal preserved mushroom supplier countries have undertaken to monitor their exports of the said product to the Community ; whereas, in order to facilitate implementation of that undertaking, Commission Regulations (EEC) No 1218/80 (4) and (EEC) No 1219/80 (5) provided for an import licence to be issued on presentation of an export document issued by the said supplier coun ­ tries ; Whereas Commission Regulation (EEC) No 796/81 (6) laid down a protective system for the second quarter of 1981 under which submission of the said export documents is not required ; whereas, accordingly, Article 3a (2) of Commission Regulation (EEC) No 2104/75 (7), should not apply and Regulations (EEC) No 1218/80 and (EEC) No 1219/80 should be repealed ; Whereas, however, some importers still hold export documents issued by the People's Republic of China in 1980 ; whereas a study of information concerning the said licences communicated to the Commission pursuant to Article 2 of Commission Regulation (EEC) No 473/81 (8) shows that, notwithstanding Regu ­ lation (EEC) No 796/81 , applications for import licences accompanied by those documents should be accepted, without levying on such imports the addi ­ tional amount provided for in the said Regulation ; Article 2 Article 3a (2) of Regulation (EEC) No 2104/75 shall not apply. Article 3 Regulations (EEC) No 1218/80 and (EEC) No 1219/80 are hereby repealed with effect from 1 April 1981 . ( ») OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 360, 31 . 12 . 1980, p . 16. Article 4O OJ No L 122, 15. 5 . 1980, p. 3 . (&lt;) OJ No L 122, 15. 5. 1980, p. 34. (5 ) OJ No L 122, 15 . 5 . 1980, p . 36 . (') OJ No L 82, 28 . 3 . 1981 , p . 8 . ( 7) OJ No L 214, 12 . 8 . 1975, p. 20 . ( ») OJ No L 51 , 26 . 2 . 1981 , p . 12. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 7. 5. 81 Official Journal of the European Communities No L 123/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1981 . For the Commission Poul DALSAGER Member of the Commission